  6:20-cv-01698-DCC-KFM         Date Filed 10/09/20   Entry Number 22      Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              GREENVILLE DIVISION

Timothy L. Douglas,              )              Case No. 6:20-cv-01698-DCC
                                 )
                Petitioner,      )
                                 )
v.                               )                         ORDER
                                 )
Travis Bragg,                    )
                                 )
                Respondent.      )
________________________________ )

      Petitioner, represented by counsel and proceeding in forma pauperis, is seeking

habeas corpus relief pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States

Magistrate Judge Kevin F. McDonald for pre-trial proceedings and a Report and

Recommendation (“Report”). On June 25, 2020, the Magistrate Judge issued a Report

recommending that the Petition be dismissed without requiring Respondent to file a

Return. ECF No. 17. The Magistrate Judge advised Petitioner of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Petitioner filed objections. ECF No. 20.

      The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the
                                          1
  6:20-cv-01698-DCC-KFM         Date Filed 10/09/20     Entry Number 22      Page 2 of 3




Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       Upon de novo consideration of the record in this case, the applicable law, and the

Report of the Magistrate Judge, the Court finds that unresolved questions remain. While

it appears that the Magistrate Judge may ultimately be correct that the Petitioner fails to

satisfy the elements of the test articulated in United States v. Wheeler, 886 F.3d 415, 429

(4th Cir. 2018), to invoke the savings clause under 28 U.S.C. § 2255, at this procedural

posture, it is unclear what caselaw is still good law and applicable to the current case.

       The Court notes that there has been no analysis as to whether the holding in

Braswell v. Smith, 952 F.3d 441 (4th Cir. 2020), is applicable to the present action.

Moreover, in his objections, Petitioner argues that the Fourth Circuit has rejected a strict

reading of the requirements of the savings clause that could foreclose relief on an

otherwise deserving petitioner. The Court believes that this assertion should be further

developed; therefore, it is appropriate to require Respondent to file a responsive pleading.

The significance of the issues in this case require further evaluation and exploration.
                                             2
  6:20-cv-01698-DCC-KFM        Date Filed 10/09/20   Entry Number 22       Page 3 of 3




      Accordingly, the Court respectfully declines to adopt the recommendation of the

Magistrate Judge. This matter is recommitted to the Magistrate Judge to authorize

service of process and require Respondent to file a responsive pleading.

      IT IS SO ORDERED.

                                                     s/ Donald C. Coggins, Jr.
                                                     United States District Judge
October 9, 2020
Spartanburg, South Carolina




                                           3
